Case 1:20-cr-20002-JEM Document 1 Entered on FLSD Docket 12/23/2019 Page 1 of 5



                          U N ITED STA TES D ISTR IC T C O U RT
                          SO U TH ER N D ISTR IC T O F FLO R ID A

                            x o.    )M- N om q 'D--)o
    UN ITED STA TES O F A M ER ICA

    5rS.

    DA M IAN W ILLIAM S,

                          Defendant.
                                  /

                                C RIM IN AL CO VE R SH E ET


           D id this m atter originate from a m atter pending in the Central Region of the
           United States Attomey's Offiee prior to August 9,2013 (M ag.Judge Alicia
           Valle)? Yes X No
           D id this m atter originate from a m atter pending in the N orthel'
                                                                             n Region of the
           United States Attomey's Office prior to August8,2014 (M ag.Judge Shaniek
           M aynard)? Yes X No

                                        Respectfully subm itted,

                                        AR IA N A FA JA RD O O RSHA N
                                        UN ITED STA TES A TTORN EY



                                sv ,          dn% bawn
                                        LEILA BA BA EV A
                                        SPECIA L A SSISTAN T UN ITED STA TES
                                        ATTO RN EY
                                        CourtID N o.A 5A 5502591
                                        99 N .E.4th Street
                                        M iam i,Florida 33132-2111
                                        Te1:(202)549-5731
                                        Email:Leila.Babaevaz@ usdoj.gov
   Case 1:20-cr-20002-JEM Document 1 Entered on FLSD Docket 12/23/2019 Page 2 of 5

AO 9l(Rev.11/11) CriminalComplaint

                                 U NITED STATES D ISTRICT COURT
                                                       forthe
                                            Southern DistrictofFlorida

               United StatesofAmerica                    )
                            V.                           )
                  DAM IAN W ILLIAM S                     ) casexo. )q-otou %                         O
                                                         )
                                                         )
                                                         )
                                                         )

                                         CR IM IN A L C O M PLA IN T
        1,thecomplainantin thiscase,statethatthefollowing istrueto thebestofmy knowledge and belief.
Onoraboutthedatets)of                December3,2019         inthecounty of              Miami-Dade         inthe
   Southern    Districtof              Florida      ,thedefendantts)violated:
        CodeSection                                              OffenseDescrlption
18U.S.C.j751(a)                         Escapefrom Custody




        Thiscrim inalcomplaintisbased onthesefacts'
                                                  .
See attached affidavit.




        V Continuedontheattachedsheet.

                                                                               Complainant'
                                                                                          ssignature
                                                                         Bryan Bailey,Deputy U.S.Marshal
                                                                                #'
                                                                                 nted nameand title

Sworn tobeforemeand signed inmy presence.                                                     l

Date:             T
                                                                                  Jud e'
                                                                                       ssignature

City and state'
              .                                                     HonJoh O 'Sullivan,U.S.Magistrate Judge
                                                                                Printed nam eand title
                                                                     /f-w ov q T ;o
Case 1:20-cr-20002-JEM Document 1 Entered on FLSD Docket 12/23/2019 Page 3 of 5



                  A FFIDA VIT IN SUPPO R T O F A CR IM IN A L C O M PLA IN T

        1,Bryan Bailey,being tirstduly sw ol'
                                            n,depose and state asfollow s:

                  l am a D eputy U .S. M arshal w ith the U .S. M arshals Service and have been so

 em ployed since 2009. D uring the course ofm y career in law enforcem ent,1have led,conducted,

 and participated in crim inalinvestigations involving escape from custody,felon in possession of

 fireanns,bank fraud,wire fraud,accessdevice fraud,and aggravated assault. 1have been trained

 to and have personally conducted crim inalinvestigations involving or relating to fugitives w ho

 are actively fleeing from prosecution and/or incarceration and am currently assigned in that

 capacity, in the U .S.M arshal Fugitive unit in M iam i,Florida.l have com pleted the Crim inal

 Investigator Training Program at the Federal Law Enforcem ent Training Center in Glynco,

 G eorgia.

                  The inform ation contained in this Affidavit is subm itted for the sole purpose of

 establishing probable cause that on or about D ecem ber 3, 2019, D A M IA N W ILLIA M S did

 knowinglyEscapefrom CustodyinviolationofTitle 18,UnitedStatesCodeSection 751(a).
                  The inform ation in this A ftidavit is based on m y personal know ledge and

 infonuation provided to m e by others, including other law enforcem ent persolm el. The

 infonuation set forth herein is provided solely forthe purpose of establishing probable cause in

 supportofthe crim inalcom plaint. Because thisA ffidavitis subm itted forthe lim ited purpose of

 establishing probable cause,itdoes not include allof the facts learned during the course of the

 investigation.
Case 1:20-cr-20002-JEM Document 1 Entered on FLSD Docket 12/23/2019 Page 4 of 5



                                      PR O BA BLE C A U SE

               O n or aboutJanuary 5,2016,W ILLIA M S pled guilty to Possession of 15 orm ore

 AccessDevices,inviolationofTitle l8,UnitedStatesCode,Section1029(a)(3),andAggravated
 IdentityTheft,in violation ofTitle 18,United StatesCode,Section 1028A(a)(1),in theUnited
 States District Court for the Southern District of Florida (Case Number 15-C11.
                                                                               -20856-

 M ORENOI. On or aboutM arch 24,2016,the Honorable Judge Federico Moreno sentenced
 W ILLIAM S to sixty-one (61)months'imprisonment,followed by thirty six (36)monthsof
 supervised release.

               O n or about A ugust 28, 2019, W ILLIAM S reported to the custody of Banyan

 Health ResidentialReentry Center(theticenter''),aU.S.FederalBureauofPrisonsCommunity
 Corrections facility located in M iam i,Florida for the rem ainder of his period of incarceration,

 w hich w as set to end on or about February 18, 2020. On the sam e day, W ILLIA M S read,

 acknow ledged, and signed that he understood the facility's rules and regulations,w hich stated

 thatdeparture from the Centerrequired approvaland thatW ILLIAM S wassubjectto criminal
 charges ifhe rem ained unaccounted for after30 m inutes.

        6.     O n or about Decem ber         2019, the Center's M anager, û:N .R.,'' w itnessed

 W ILLIA M S having trouble operating the copy m achine located in the Center's lobby. N .R.

 observed W ILLIA M S had blood shot eyes, and asked W ILLIA M S if he needed assistance.

 Based on W ILLIA M S'S bloodshoteyes,N .R .infonned her supervisor thatW ILLIA M S m ay be

 under the influence of narcotics.N .R .'S supervisor interviewed W ILLIA M S,w ho adm itted to

 being under the intluence of Synthetic marijuana,a narcotic considered contraband in the
 facility.

               O n or aboutD ecem ber 3,2019 at 6:30 p.m .,the Center conducted a countof all
Case 1:20-cr-20002-JEM Document 1 Entered on FLSD Docket 12/23/2019 Page 5 of 5



 prisoners. Upon conclusion ofthatcount,W ILLIA M S was unaccounted for,despite nothaving

 perm ission to departthe facility. Since D ecem ber 3,2019,W ILLIA M S has notreturned to the

 facility and hisw hereabouts are currently unknow n.

               Based on the above facts,l subm itthatthere is probable cause to believe that on

 or about Decem ber 3, 2019, in the Southern D istrict of Florida, the defendant, D AM IA N

 W ILLIA M S, having been previously convicted of a crim e punishable by im prisonm ent for a

 term exceeding one year,did know ingly Escape from Custody in violation of Title l8,United

 StatesCode,Section751(a).
                                                         )i

        FVRTLIVR1'
                 Ot
                 l
                   -
                   F.RAFFIANTSAWTHNAUUHY.
                     t''
                      (:
                     ..
                      '       *'y
                                '
                                                                #
                        t
                                                          BR         BA ILEY
                                                          Dgp ty U.S.M arshal

 swprlato and su scri               ore et is
   #: dayof ece 'r,2 j9                                    -.   1$
                                          .'ea4
                          #


 H ON OR ABL J                O SU LLIV AN
 UN ITED ST ES                GISTR ATE JU D GE
